Citation Nr: 0809883	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-29 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis B.
 
2.  Entitlement to service connection for kidney disability, 
to include as due to hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to January 
1989.  He also had a period of active duty for training from 
June 1983 to October 1983.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for kidney 
disability.  Jurisdiction over the case subsequently was 
transferred to the RO in Decatur, Georgia, and then to 
Columbia, South Carolina.

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board remanded this case in January 2007.  It has been 
returned to the Board for further appellate consideration.


REMAND

Pursuant to the Board's January 2007 remand instructions, the 
Appeals Management Center (AMC) developed the veteran's claim 
for service connection for hepatitis B.  After completing the 
ordered development, the AMC denied the claim in a July 2007 
rating decision and notified the veteran of his appellate 
rights.  In October 2007, the veteran submitted a notice of 
disagreement with the July 2007 rating decision, but he has 
not been provided a statement of the case in response.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

In addition, because the veteran contends that his kidney 
disease is related to hepatitis B that he incurred in 
service, his claims for service connection for these 
disabilities are inextricably intertwined.  The Board, 
therefore, will defer its decision on the claim for service 
connection for a kidney disability.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to service connection for 
hepatitis B and inform the veteran and his 
representative of the requirements to 
perfect an appeal with respect to this 
issue.  

2.  If the veteran perfects an appeal with 
respect to this issue, the RO or the AMC 
should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action.

3.  If service connection for hepatitis B 
is granted or any additional evidence 
pertinent to the claim for service 
connection for kidney disability is 
received, the kidney claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.  All issues properly in appellate 
status should be returned to the Board at 
the same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



